February 8, 1939
Hon. J, Manley Head              Opinion No. O-177
Senator, 21st District           Re: Tuition collected from
State Senate                     students registering in State
Austin, Texas                    IhStitUtiOnS of Higher learn-
                                 ing after September 31, 1933.
Dear Senator:
          Your communication of February 1, 1939, has been re-
ceived, which letter reads as follows:
             'There is now some confusion among the higher
        institutions of learning as to whether or not fees
        may be charged for Instruction in the Fine Arts
        Department other than the $25.00 per semester fee
        required of all students, In other words, It is
        the desire of a number of higher institutions of
        learning to know whether or not ,they may charge
        fees for individual instruction in their Fine Arts
        Departments. We would like an interpretatfon of
        the law by your Department.'"
          In reply to your Inquiry, this is to advise that a'
study has been ,madeof Senate Bill No. 202 of March 30, 1927,
commonly known as the Pollard Bill and shown in the Revised
Statutes as Article 2654a, .and House Bill No. 322, a8 approved
on June 3, 1933, now demoninated as Article 2654~; of the Re-
vised Statutes.
          We are of the opinion that Article 2654~ being the
later law and repealing all laws and parts of laws in conflict
with It Is the statute under which institutions of higher learn-
ing, supported by legislative appropriation, operate at this
time with regard to tuition rates charged.
             This law reads, In part, as follows:
             "1 0 From each.resident student, who regis-
        ters for twelve (12) or more semester hours of
        work per semester of four and one-half (4 l/2)
        months, Twenty-five Dollars (          per semester;
            who registers for twelve       or more term
        Ez&s of work per term~of             months Six-
        teen Dollars .and 'Sixty-sevenCents ~($16.671 per
        term.
Hon. J. Manley Head, February 8, 1949, Page 2   (O-177)



          "3 . From each resident or non-resident stud-
     ent who registers for less than twelve (12)~semes-
     ter or term hours,of work, a.sum proportionately
     less than that hereinabove prescribed therefor,
     provided each student registered shall pa no less
     than Seven Dollars and Fifty Cents ( -50 Y per
     semester nor less than Five Dollars tJ5.00) per term.
          "4. From each student registering for a summer
     session, such amount as shall be fixed by the govern-
     ing board of such institution, but in no event less
     than Twenty Dollars ($20.00) for a twelve (12) weeks
     term nor more than Thirty-five Dollars ($35~.00) for
     a twelve (12) weeks term.
          "5 . The foregoing provisions, requiring the
     governing.boards'to collect tuition, shall not be in-
     terpreted as depriving the said boards of the right
     to collect such library, laboratory, and oth:r fees
     as they are now permitted.by.law to collect.
          We are also of the opinion thatSe~ction.2 of the
Pollard Bill is still in force, and it provides:
          "Any such educational,institution may aollect
     from eac,hI.. . and laboratory charges to cover
     ao~tuallaboratory materia1.sand supplies used by
     s~uchstudent not to ex,ceedin any event ~four ($4.00)
     dollars for any one year from $ny one student in
     any one laboratory course. 0 .
          We are of the opinion that the amounts of money spe.ci-
fled in~Article 265&c are the specific amounts that can be
charged, and the only amounts that can be charged to students
other 'than the laboratory charges which are provided for in the
Po~llard~Bill. We are, therefore, o,fthe opinion that no other
o'hargescan be made and collected from students registering
i'nsald schools after September 1, 193X0
BSV:N:wb:cs.                  Yours very truly
                              ATTOR,NEYGENERAL OF'TEXAS
APPROVED:                     By /s/ Geo. S. Berry
/s/ Gerald C. Mann            Geo. S. Berry, Assistant
ATTORNEY GENERAL OF TEXAS
OK GRL